         Case 1:19-cr-00131-PAE Document 649 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                        19-CR-131 (PAE)
                        -v-
                                                                             ORDER
 JUSTIN RIVERA, and,
 DWAYNE ANTHONY CONLEY

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       At today’s pretrial conference, the Court reviewed in detail with counsel issues relating to

the discovery of voluminous prison audiotapes and emails of defendants Conley and Rivera and

numerous co-defendants, spanning the 18-month period between June 2019 and December

2020. The Court instructed the Government to continue its expedited review, transcription and

production of these materials. The Court maintained, for the time being, the current trial date of

February 16, 2021, subject to reassessment, including after defense counsel have had an

opportunity to take stock of the new discovery materials. The Court directed counsel to supply

the Court forthwith with draft orders with respect to the defendants’ access to laptop computers

at the MCC and to the defendants’ access by video-conference to their counsel. The Court,

finally, directed the Government, by Friday, January 15, 2021, to submit a letter reporting on its

investigation as to how the discovery lapse disclosed by the Government in its letter of

December 31, 2020 (Dkt. No. 367) came about.
       Case 1:19-cr-00131-PAE Document 649 Filed 01/04/21 Page 2 of 2




      SO ORDERED.


                                           PaJA.�
                                        __________________________________
                                              PAUL A. ENGELMAYER
                                              United States District Judge
Dated: January 4, 2021
       New York, New York
